Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Santagata, J.), imposed June 25, 1990, upon his conviction of attempted sexual abuse in the first degree, upon his plea of guilty, the sentence being an indeterminate term of ÍVz to 4 years’ imprisonment.
Ordered that the appeal is dismissed.
The record indicates that the defendant’s waiver of his right to appeal was entirely voluntary and was made with full knowledge of the consequences thereof (see, People v Seaberg, 74 NY2d 1, 11). The express terms of the waiver preclude review of the sentence. Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.